Title: VII. An Essay on Man’s Lust for Power, with the Author’s Comment in 1807
From: Adams, John
To: 


      All Men would be Tyrants if they could.
      
       
        post 29 August 1763
       
      
      My Brother J and my self have been very liberal of our Promises to the Publick and very Sparing of Performance: but I shall take the Liberty to suspend the Execution of my Plan of Essays upon Agriculture, and entertain my Readers with an Explanation in some greater Detail of the moral and political Principles, contained in my former Essay upon Self Decipt.—“Self Deceipt is perhaps the source of far the greatest and worst Part of the Vices and Calamities among Man kind.”—The Love of Pleasure and Aversion to Pain, our affections for all Things that have Power either in Reality or in our own Imaginations only to give us the former, and our Hatred of all Things that communicate the later, our Senses, our Appetites, our Passions, and all our Habits and Prejudices, nay even our very Virtues and useful Qualities, our Piety towards God and our Benevolence to Mankind, The Reverence for our Parents and Affection to our Children, our Desires of Fame and aspirations after Independence, have all of them in their Turns a Tendency, unless more cautiously watched than the Condition of Humanity will allow, to deceive us into Error.—This is the great and important and melancholy Truth that is conveyd to us by the old Maxim, that I have chosen for the Motto of this Paper, that all Men would be Tyrants if they could.—The Meaning of that Maxim is not so uncharitable, as to suppose that all the sons of Adam, are so many abandond Knaves regardless of all Morality and Right, who would violate their Consciences, and oppress, mangle, burn, butcher and destroy their fellow Men, in direct opposition to their Judgments. It means, in my opinion no more than this plain simple observation upon human Nature which every Man, who has ever read a Treatise upon Morality, or conversd with the World or endeavord to estimate the comparative strength of the different springs of Action in his own Mind, must have often made, vist. that the selfish Passions, are stronger than the social, and that the former would always prevail over the latter in any Man, left to the natural Emotions of his own Mind, unrestrained and uncheckd by other Power extrinsic to himself.—i. e. that any Man, the best, the wisest, the brightest you can find, would after all external awe, and Influence should be taken away i.e. after he should be intrusted with sufficient Power, would soon be brought to think, by the strong Effervescence of his selfish Passions against the weaker Efforts of his social in opposition to them, that he was more important, more deserving, knowing and necessary than he is, that he deserves more respect and Reverence Wealth and Power than he has, and that he was doing but his Duty in Punishing with great Cruelty those who should esteem him no higher and shew him no more Reverence and give him no more Money or Power than he deservd.
      
      This which is no new Discovery, but has been many thousands of Years considered by thinking Men, seems to have given rise to the wisest and best of Governments which seems to be calculated on Purpose, to controul and counteract the Ruinous Tendency of this Imperfection in our Natures.
      Power is a Thing of infinite Danger and Delicacy, and was never yet confided to any Man or any Body of Men without turning their Heads.—Was there ever, in any Nation or Country, since the fall, a standing Army that was not carefully watched and contrould by the State so as to keep them impotent, that did not, ravish, plunder, Massacre and ruin, and at last inextricably inslave the People,—Was there ever a Clergy, that have gained, by their Natural Ascendancy over private Consciences, any important Power in the State, that did not restlessly aspire by every Art, by Flattery and Intrigues, by Bribery and Corruption, by wresting from the People the Means of Knowledge, and by inspiring misterious and awful apprehensions of themselves by Promises of Heaven and by Threats of Damnation, to establish themselves in oppulence, Indolence and Magnificence, at the Expence of the Toil, and Industry, the Limbs, the Liberties and Lives of all the rest of Mankind.
      Aware of this usurping and encroaching Nature of Power, our Constitution, has laid for its Basis, this Principle that, all such unnatural Powers, as those of Arms and those of Confessions and Absolution for sin, should always bow to the civil orders that Constitute the State.—Nor is this the only Precaution she has taken. She has been as sensible of the Danger from civil as from military or casuistical Power, and has wisely provided against all.
      No simple Form of Government, can possibly secure Men against the Violences of Power. Simple Monarchy will soon mould itself into Despotism, Aristocracy will soon commence an Oligarchy, and Democracy, will soon degenerate into an Anarchy, such an Anarchy that every Man will do what is right in his own Eyes, and no Mans life or Property or Reputation or Liberty will be secure and every one of these will soon mould itself into a system of subordination of all the moral Virtues, and Intellectual Abilities, all the Powers of Wealth, Beauty, Wit, and Science, to the wanton Pleasures, the capricious Will, and the execrable Cruelty of one or a very few.
      
      This last Paragraph has been the Creed of my whole Life and is now March 27 1807 as much approved as it was when it was written by John Adams.
      
     